Citation Nr: 1520714	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to November 1976, from October 1982 to June 1983, and from September 1990 to June 1991.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Notably, while the Veteran disagreed with all five of the issues adjudicated in the September 2010 rating decision (including the issues of entitlement to service connection for coronary artery disease, hypertension, and hypercholesterolemia) in a February 2011 notice of disagreement and a statement of the case (SOC) was issued as to all five issues in February 2013, he failed to perfect a timely appeal of three of those issues.  Such an appeal would have had to have been submitted within 60 days of the March 1, 2013 notice letter that accompanied the February 2013 SOC.  38 C.F.R. § 20.302(b) (2014).  In this case, while an April 2013 communication from the Veteran was accepted as a substantive appeal in lieu of a VA Form 9 with respect to the issues noted on the title page of this decision, a VA Form 9 substantive appeal pertaining to "all of the issues listed on the statement of the case" was received on June 7, 2013, more than 60 days from the March 1, 2013 notice letter of the February 2013 SOC.  As such, the service connection issues are not on appeal.  

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a March 2015 "Supplemental Security Income Request for Information" along with an undated inquiry with the Social Security Administration.  The VBMS file contains a January 2015 Informal Hearing Presentation.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As an initial matter, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, he was most recently afforded a VA examination in December 2012 and in a January 2015 Informal Hearing Presentation, the Veteran's representative argued that the Veteran's PTSD had increased in severity and the December 2012 VA examination did not accurately reflect the current nature of the Veteran's PTSD.  Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the December 2012 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the TDIU claim, the record shows that the Veteran quit working as early as June 1997.  In an April 2001 formal claim for a TDIU (VA Form 21-8942) the Veteran wrote that he quit his job as a carpenter in June 1997 due to chronic and severe fatigue, joint pain, chronic nausea, irritability, nervousness, jumpiness, anger, depression, and anxiety.  An April 2010 VA Gulf War examination report noted that the Veteran retired in 2002 as a "carpenter or police officer" due to multiple medical issues, mainly a cardiac myocardial infarction in 2001.  A September 2010 VA psychiatric examination report noted that the Veteran had been unemployed for the past five to ten years due to a heart attack.  

However, while the September 2010 VA psychiatric examiner indicated that there was not total occupational and social impairment due to PTSD signs and symptoms, the examiner failed to provide a rationale for this opinion.  The December 2012 VA examiner did not provide an opinion regarding the functional effects of the Veteran's PTSD on his employability.  The Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Since the September 2010 VA examiner failed to provide a rationale as to why there was not total occupational and social impairment due to PTSD signs and symptoms and the December 2012 VA examiner did not provide any opinion as to the functional effects of the Veteran's PTSD on his employability, such an opinion should be obtained.  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).    

Also, in a January 2015 Informal Hearing Presentation, the Veteran's representative noted that the record was unclear as to the Veteran's employment background, particularly when and why he stopped working.  Therefore, on remand, the Veteran should be provided be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

Moreover, as above, the record includes a March 2015 "Supplemental Security Income Request for Information" along with an undated inquiry with the Social Security Administration (SSA).  As above, there is evidence that the Veteran has not worked since as early as June 1997.  The Board acknowledges that the Veteran is currently above the age for Social Security retirement benefits; however, it is unclear whether the Veteran has received Social Security disability benefits prior to the retirement age.  Review of the claim file does not reveal that any attempt has been made to obtain the Veteran's complete Social Security records.  Because Social Security records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  Therefore, a remand is necessary in order to determine whether the Veteran is in receipt of Social Security disability benefits and, if so, to obtain these records.

Finally, aside from the December 2012 VA psychiatric examination report, the most recent medical records in the claims file are dated in September 2010.  On remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his service-connected PTSD.  Thereafter, all identified records, to include all outstanding VA records dated from September 2010 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his PTSD.  The Veteran should also be requested to complete and return a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) noting his employment history.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include updated VA treatment records dated from September 2010 to the present.
	
For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2. Ascertain whether the Veteran has ever received disability benefits from the Social Security Administration (SSA).  If so, obtain complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3. After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD, and the resulting occupational and social impairment.   

The examiner should also specifically address the functional effect the Veteran's PTSD has on his employability.  

All opinions expressed should be accompanied by supporting rationale. 

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

